Citation Nr: 1449064	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO. 11-32 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than June 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in August 2012. A transcript of the hearing is associated with the claims files.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The issue of whether revision of an August 7, 1974 rating decision denying service connection for a nervous condition is warranted on the basis of clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction to decide the matter.

The adjudication of the CUE claim affects the adjudication of the current earlier effective date claim. Therefore, the Board finds the issues are inextricably intertwined, and the issue of entitlement to an effective date earlier than June 20, 2008, for the grant of service connection for PTSD must be remanded as well.

Accordingly, the case is REMANDED for the following action:

1. Adjudicate the CUE matter raised by the Veteran concerning the denial of service connection for a nervous decision in August 1974. See Veteran's August 2012 Hearing Transcript at 6-7 and March 2010 notice of disagreement.

2. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

